Citation Nr: 1511942	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-09 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran has a combined disability rating of 60 percent arising from a single accident.

2.  Throughout the pendency of the appeal, the evidence demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

Throughout the pendency of the appeal, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014)


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to a TDIU, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).  As the Veteran has a 60 percent combined disability rating for disabilities resulting from a single accident, he meets the schedular criteria.  Id.

Throughout the pendency of the appeal, the Veteran has reported that he has been unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, which include posttraumatic stress disorder (PTSD), hearing loss, and tinnitus.

In November 2010, the Veteran reported that he had a high school education.  He stated that he worked full time for the same employer, Sprint, for 27 years until 2001, when he was laid off.  He contended that he left this job due to his service-connected disabilities, and has not worked since.  In a February 2011 written statement, the Veteran's wife reported that there are many days when the Veteran does not get dressed or shower, and that his problems sleeping due to PTSD cause him to have a lack of energy.

The Veteran underwent several VA examinations throughout the pendency of the appeal in connection with his claim.  The Veteran underwent general medical examinations in February 2011 and February 2013, but as these examination reports do not specifically address whether the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation, the Board affords them little probative weight.

Regarding the Veteran's service-connected hearing loss and tinnitus, February 2011 and July 2013 VA audiology examiners noted that these disabilities had significant effects on the Veteran's occupation.  A June 2013 VA audiology examiner opined that the Veteran's hearing loss had a negative impact on his ability to understand speech, and that any employment requiring the ability to understand conversation without error would be challenging.  However, the examiner also noted that with proper amplification, hearing impairment alone would not render the Veteran unemployable.  

Regarding the Veteran's service-connected PTSD, the Veteran underwent VA examination in June 2013.  The VA examiner evaluated the Veteran's PTSD with respect to its effect on his employment.  The Veteran had issues with forgetfulness, such as forgetting to do things without a reminder from his wife and frequently misplacing or losing things.  He also reported problems with concentration and "spacing out."  The VA examiner noted that the Veteran tended to neglect his personal hygiene and grooming as a result of his PTSD.  The Veteran had difficulty sustaining interpersonal relationships due to social withdrawal, irritability, and decreased tolerance for frustration.  The VA examiner opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The examiner also noted that the Veteran sought employment after he lost his job with Sprint in 2001, but stopped looking after approximately two years without success.  The VA examiner opined that the Veteran would have difficulty sustaining adequate relationships in a work environment, and would need to work in a position away from the general public with only occasional interaction with coworkers or supervisors.  The VA examiner further opined that the Veteran would have difficulty managing stress, learning new work materials, and completing work tasks in a timely fashion due to memory and concentration reductions.  The VA examiner indicated that these problems would similarly impact physical or sedentary employment.

Throughout the pendency of the appeal, the Veteran underwent treatment for service-connected PTSD through VA.  Of particular note is a September 2011 treatment record in which the Veteran's psychologist noted that the Veteran's PTSD symptoms, such as a depressed mood, low motivation, low energy, and anger leading to conflict with others, negatively impacted his occupational function and that, as such, the Veteran was unable to obtain and maintain gainful employment.

Upon review, the Board finds significant the statements from the Veteran that he is unable to work due to his service-connected disabilities and has not worked in roughly 14 years.  The Board also assigns significant probative weight to the September 2011 statement from the Veteran's VA psychologist that the Veteran's PTSD symptoms rendered him unable to obtain and maintain gainful employment.  Given the further assessment of the June 2013 VA mental health examiner that the Veteran's PTSD symptoms posed major obstacles to his ability to become employed and the VA audiologists' opinions that his hearing loss and tinnitus had significant effects on his occupation, the Board finds the competent, probative evidence demonstrates that the Veteran is totally disabled due to his service-connected disabilities.

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation throughout the pendency of the appeal and a TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

ORDER

Entitlement to a TDIU is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


